Citation Nr: 0723792	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  02-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
laminectomy, currently rated as 20 percent disabling.

2.  Entitlement to service connection for impairment of the 
left anterior tibial and extensor hallucis longus, secondary 
to status post laminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, in which a 20 percent evaluation was 
granted for status post laminectomy, previously rated as 
residuals of back injury, effective in April 2001.  This 
decision also declined to reopen a previously denied claim 
for service connection for a right knee disability on the 
basis of new and material evidence.

The veteran testified before the undersigned Veterans Law 
Judge in December 2004.  A transcript of the hearing is 
associated with the claims file.

In April 2006, the Board remanded the claim for an evaluation 
greater than 20 percent for status post laminectomy for 
further development, including to obtain additional VA 
treatment records and to afford the veteran additional VA 
examination.  The Board denied the claim to reopen the 
previously denied claim for service connection for a right 
knee disability.  The veteran did not appeal this claim to 
the U.S. Court of Appeals for Veterans' Claims (hereinafter 
"Court").

The issue of entitlement to service connection for impairment 
of the left anterior tibial and extensor hallucis longus, 
secondary to status post laminectomy is addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected status post laminectomy is manifested 
by limitation of range of lumbar motion no more than 
moderate, forward flexion of the thoracolumbar spine no 
greater than 60 degrees at its most limited, and a combined 
range of thoracolumbar spine motion of 125 degrees at its 
most limited; absence of ankylosis; absent findings of 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritis changes, narrowing or irregularity of joint space, 
or abnormal mobility on forced motion; no more than moderate 
recurring attacks of intervertebral disc syndrome absent 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest and treatment by a physician; absent 
findings of vertebral fracture or loss of vertebral body 
height; and no neurological deficits attributable to the 
lumbosacral spine.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
status post laminectomy are not met under either the old or 
the new criteria.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, and 4.71a, Diagnostic Codes 5292, 5293, 5295 
(effective prior to September 23, 2002); Diagnostic Code 5293 
(effective as of September 23, 2002); Diagnostic Codes 5235 
through 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in August 2001, 
prior to the initial adjudication.  However, this notice was 
incomplete.  Additional notice was provided, to include 
information concerning the establishment of disability 
evaluations and effective dates, in May 2006, after the 
initial adjudication.  While this notice was not provided 
prior to the initial adjudication, the claimant had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claimant submitted additional evidence and argument, and he 
provided testimony before the undersigned Veterans' Law Judge 
in December 2004.  And, as noted above, the case was remanded 
in April 2006 for further development to include obtaining 
additional treatment records as identified by the veteran and 
to accord the veteran additional VA examination.  The record 
demonstrates that this development was completed.  
Subsequently, the veteran's claim was re-adjudicated in a 
February 2007 supplemental statement of the case.  The 
appellant has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

Other than the deficiencies discussed above, the notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Kent v. Nicholson, 20 
Vet. App. 1, 8 (2006), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his or her possession that pertains to the 
claims.  See Mayfield, supra.

In developing the claim, VA obtained identified medical 
evidence, assisted the appellant in obtaining evidence, and 
obtained VA examinations.  The appellant was afforded the 
opportunity to give testimony before the Board, which he did 
in December 2004.  

In March 2007, the veteran submitted additional medical 
evidence without waiver of consideration by the agency of 
original jurisdiction.  This evidence consists of VA 
treatment records showing the results of a magnetic resonance 
imaging (MRI) conducted in September 2006, X-rays conducted 
in October 2006, and a neurosurgery consult conducted in 
November 2006.  However, the VA examination conducted in 
February 2007 is subsequent in date to these clinical 
findings and the examiner included discussion of these tests 
and consult in reviewing the veteran's medical record and 
assessing the veteran's lower back disability.  Thus, this 
medical evidence is essentially duplicative of that discussed 
in the subsequent, February 2007, supplemental statement of 
the case.  See 38 C.F.R. § 19.37.  The issue of service 
connection for impairment in the left anterior tibial and 
extensor hallucis longus-which was not addressed in the 
supplemental statement of the case-is remanded for further 
development.  Therefore, the veteran is not prejudiced by the 
Board's review of this newly submitted evidence absent waiver 
of review by the agency of original jurisdiction.

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Evaluation for Status Post Laminectomy

The veteran seeks a higher evaluation for his service 
connected lower back disability.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendency of the appeal, substantive changes were 
made twice to the rating criteria that address disabilities 
of the spine, including intervertebral disc syndrome.  The 
changes became effective on September 23, 2002 ((67 Fed. Reg. 
54,345-349, (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293)); and on September 26, 2003 ((68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243)).

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria and applies the more favorable to the 
veteran.  However should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir 2003).

The veteran was service-connected for residuals of dorsal 
lumbar strain and contusion in a September 1947 rating 
decision.  The disability was evaluated as noncompensable.  
In an October 2001 rating decision, a 20 percent evaluation 
was assigned, effective in April 2001, and the disability was 
recharacterized as shown on the title page of this decision.

The 20 percent evaluation assigned the veteran's lower back 
condition was assigned under the former criteria for 
limitation of the lumbar spine, Diagnostic Code 5292, which 
contemplated moderate limitation of motion.  A higher, 40 
percent, evaluation could be warranted for limitation of 
motion that is severe.  

However, the medical evidence does not show that the required 
manifestations are present.  VA examinations conducted in 
August 2001, May 2002 and January 2007 show limitation of the 
veteran's lumbosacral spine to measure 60 degrees forward 
flexion, 10 degrees extension, 10 degrees left lateral 
rotation, 15 degrees, right lateral rotation, and 15 degrees 
lateral flexion, bilaterally, with pain at its most limited.  
Moreover, no additional limitation on repetitive use was 
demonstrated due to pain, fatigue, or lack of coordination 
was noted in January 2007.  Such testing was not conducted in 
May 2002.  In August 2001 the examiner stated that the 
veteran was prone to exacerbations but could not offer an 
opinion predicting the level of dysfunction at that time.  
Rather, the examiner noted that the veteran manifested no 
evidence of additional fatigue or incoordination.  This 
equates to moderate limitation of the lumbar spine under the 
old criteria.  

Considering limitation of range of motion in the lumbar 
spine, the criteria for limitation of motion that is more 
than moderate is not met.  

Higher evaluations were also afforded under the old criteria 
for favorable ankylosis of the lumbar spine (40 percent under 
Diagnostic Code 5289), ankylosis of the entire spine in a 
favorable position (60 percent under Diagnostic Code 5286), 
or residuals of fractured vertebrae without cord involvement 
and manifested by abnormal mobility (60 percent or to be 
evaluated in accordance with limitation of motion or spasm 
with an additional 10 percent for demonstrable deformity of 
vertebral body under Diagnostic Code 5285).  A 40 percent 
evaluation could also have been warranted for severe 
recurring attacks of intervertebral disc syndrome with 
intermittent relief with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc 
(Diagnostic Code 5293) or for severe symptoms of lumbosacral 
strain characterized by listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of these symptoms with 
abnormal mobility on forced motion (Diagnostic Code 5295).

However, the medical evidence does not demonstrate that the 
required criteria were met.  First, while the medical 
evidence reflects that the veteran has undergone total 
laminectomy at L5-S1, L4-L5, L3-L4, and L2-L3, there is no 
clinical evidence demonstrating his lumbosacral spine is 
ankylosed.  Moreover, the evidence demonstrates that he can 
move his lumbosacral spine, albeit with painful and limited 
motion.  Second, the clinical medical evidence does not 
reflect that the veteran has sustained a fracture of his 
vertebrae.  Third, the veteran has complained of pain and 
weakness in his lower extremities and stated that he was 
bedridden in May to June 2006 with pain and inability to 
stand.  He testified that he experiences some neurological 
symptoms, and private and VA treatment records reflect 
weakness in his left leg, positive straight leg raising in 
December 2004 with pain, and diagnoses of degenerative disc 
disease.  Notwithstanding, the medical evidence does not 
establish that he has been diagnosed with sciatica or found 
to exhibit other neurological findings linked to the site of 
a diseased disc.  Rather, private and VA treatment records, 
and VA examinations dated in August 2001, May 2002, and 
January 2007 show intact and stable neurological findings, 
normal muscle tone, motor strength at 5 of 5, and intact 
sensation.  Deep tendon reflexes were found to measure 1 of 
4, bilaterally.  Finally, while the medical evidence does 
show clinical findings of osteoarthritic changes, including 
loss of disc height at L4-L5 and L5-S1, and some loss of 
lateral motion, there are no findings of abnormal mobility on 
forced motion.  Rather, the medical evidence shows that the 
veteran can forward flex to 60 degrees at its most limited 
and retains range of motion in lateral rotation and flexion 
that is limited, overall, to a degree that is moderate or 
less than moderate in severity.  Moreover, there are no 
findings of listing of the whole spine to the opposite site, 
positive Goldthwaite's sign, or marked limitation of forward 
bending.

Thus, the criteria for a higher evaluation under Diagnostic 
Codes 5289, 5286, 5285, 5293, and 5295 are not met.  

Effective September 23, 2002, the criteria concerning 
intervertebral disc syndrome were revised.  The criteria for 
the next higher rating, 40 percent, under the revised 
Diagnostic Code 5293, involve incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  The regulatory definition 
of an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See Note (1) following the criteria.  In the 
present case, private and VA treatment records show medical 
documentation of complaints of and treatment for lower back 
complaints.  In addition, the veteran stated that he was 
bedridden from May to June 2006 because of his back.  
However, neither VA nor private medical records document that 
the veteran was prescribed bed rest.  Thus the criteria for 
an evaluation greater than 20 percent under the revised 
Diagnostic Code 5293 cannot be met. 

Under the revised Diagnostic Code 5293, intervertebral disc 
syndrome may also be rated on the basis of chronic orthopedic 
and neurologic manifestations.  See Note (2) following the 
rating criteria.  When evaluating on the basis of chronic 
manifestations, the orthopedic and neurologic manifestations 
are rated separately and then combined, using the criteria 
for the most appropriate orthopedic or neurologic diagnostic 
codes.  The orthopedic manifestations of limitation of motion 
and functional loss due to pain equate to moderate limitation 
of motion for a 20 percent rating.  As noted above, 
limitation of motion greater than moderate was not 
demonstrated by the medical evidence.  As for neurological 
manifestations, also as discussed above, no neurological 
pathology was detected that would allow separate compensation 
under other diagnostic codes.  Private and VA treatment 
records show intact and stable neurological findings, normal 
muscle tone, motor strength at 5 of 5, and intact sensation.  
Manifestations of weakness have been found to be associated 
with clinical findings of muscle impairment, rather than 
neurological impairment.  These manifestations are the 
subject of a remand immediately following this decision and 
will not be considered herein.

Thus, the criteria for a higher evaluation under the revised 
Diagnostic Code 5293 are not met.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended. 
Diagnostic Code 5293 was renumbered as Diagnostic Code 5243 
without a change in the criteria.  But a general rating 
criteria for the spine replaced Diagnostic Codes 5285 through 
5292 and 5294 through 5295, renumbering them 5235 through 
5242 and replacing the old criteria with a General Rating 
Formula for Diseases and Injuries of the Spine.  

The new criteria provide a higher, 40 percent, evaluation for 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine.  
A 50 percent evaluation is afforded for unfavorable ankylosis 
of the thoracolumbar spine.  However, it is noted that at its 
most restricted, and with consideration for additional 
limitation of motion due to pain, forward flexion of the 
veteran's thoracolumbar spine measures 60 degrees.  In 
addition, the medical evidence does not demonstrate that the 
veteran's thoracolumbar spine is ankylosed-either favorably 
or unfavorably.  The medical evidence thus does not show that 
the required manifestations are met.

Thus, the criteria for higher evaluations under the General 
Rating Formula, including revised Diagnostic Code 5243 are 
not met.  

In summary, the medical evidence establishes that the veteran 
meets the criteria for moderate, and no greater, limitation 
of motion for status post laminectomy under the old criteria.  
He does not meet the criteria for an evaluation greater than 
20 percent under the old or the new criteria.  Finally, the 
medical evidence does not show a basis for the grant of an 
additional, compensable evaluation for neurological 
impairment.  Hence the criteria for additional compensation 
for neurological abnormalities (as required by Note (1) 
following the criteria) are not met.

The Board has considered whether the new or the old criteria 
is more beneficial to the veteran and finds that the criteria 
contemplating limitation of motion of the lumbar spine in 
effect prior to September 26, 2003 is more advantageous to 
him.  The Board has thus evaluated the veteran under this 
Diagnostic Code.

The disabling effects of pain have been considered in 
evaluating the veteran's service-connected cervical spine 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The veteran's complaints of pain and the 
examiner's observations of pain and painful motion were 
considered in the level of impairment and loss of function 
attributed to his lower spine disability.  

The veteran is competent to report his symptoms and 
complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, he is not competent to offer medical opinion as to 
extent of his disabilities as there is no evidence of record 
that he has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented that are 
exceptional or unusual.

The preponderance of the evidence is against the veteran's 
claim; there is no doubt to be resolved, and an increased 
rating for a status post laminectomy is not warranted.


ORDER

An evaluation greater than 20 percent for status post 
laminectomy is denied. 


REMAND

VA treatment records dated in October 2006 show clinical 
findings of weakness in the left anterior tibial and extensor 
hallucis longus.  These findings have not been attributed to 
the veteran's lower back disability; however, this muscle is 
shown in medical documentation to be related to the 
lumbosacral vertebrae.

Therefore, remand is required to determine the nature, 
extent, and etiology of this manifestation. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical 
treatment records concerning treatment 
for the lower back disability and muscle 
impairment of the lower extremities, 
including any and all treatment records 
from the VA Medical Center (VAMCs) in 
East Orange, New Jersey from November 
2006, that are not already of record.  

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of the 
manifested impairment of left anterior 
tibial and extensor hallucis longus.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the impairment of 
left anterior tibial and extensor 
hallucis longus; describe any current 
symptoms and manifestations attributed to 
the impairment of left anterior tibial 
and extensor hallucis longus; and provide 
diagnoses for any and all muscle 
psychiatric pathology manifested.

The examiner should provide an opinion as 
to whether it is as likely as not that 
any diagnosed muscle pathology is 
secondary to the service-connected status 
post laminectomy (lower back disability). 

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, adjudicate the 
claim for service connection for 
impairment of left anterior tibial and 
extensor hallucis longus, secondary to 
the service connected status post 
laminectomy, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, furnish him with a 
Supplemental Statement of the Case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


